DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 04/21/2021, is acknowledged. Applicant's amendment of claims 1 and 10, cancellation of claims 15, 18, and 19, and addition of claim 22 filed in “Claims” filed on 04/21/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-14 and 22 pending for prosecution, wherein claims 2-4, 7, and 13 have been withdrawn from consideration, and claims 1, 5-6, 8-12, 14, and 22 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 2-4, 7, and 13, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 10/02/2020.  Accordingly, claims 2-4, 7, and 13 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1, 5-6, 8-12, 14, and 22 presented for examination.
Reason for Allowances
Claims 5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a power supply layer forming step of providing a power supply layer on the back surface of the substrate, wherein the power supply layer has a gap corresponding to the opening in the tapered metal mask; and an electroless plating to form an electroless plating film on the power supply layer as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film above the outer edge of the predetermined part is grown to have the forward taper, and a thickness of the region outside the predetermined part is determined by adjusting a width of the gap”, as recited 
Claims 5-6, 8-9, 11-12, 14, and 22, are allowed as those inherit the allowable subject matter from claim 1.
Regarding Claim 10: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the metal mask forming step includes an electroless plating to form an electroless plating film as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film above the outer edge of the predetermined part is grown to have the forward taper, and 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Onodera et al (US 20090146261 A1; hereinafter Onodera) “SEMICONDUCTOR DEVICE AND FABRICATION METHOD OF THE SEMICONDUCTOR DEVICE”.
Matsumoto et al. (US 20090022885 A1; hereinafter Matsumoto) “METALLIC PATTERN FORMING METHOD, METALLIC PATTERN OBTAINED THEREBY, PRINTED WIRING BOARD USING THE SAME, AND TFT WIRING BOARD USING THE SAME”.	
Asami et al. (JP 2007311385 A; hereinafter Asami, using the Google Patents translation as a reference) “Process for fabricating semiconductor device, and semiconductor device”.
Tsunami et al (US 20140117549 A1; hereinafter Tsunami) “METHOD OF MANUFACTURING SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE”.
Prior Art Onodera teaches a semiconductor device used with a high frequency band, and a fabrication method of the semiconductor device ([0002]), wherein (Fig. 1+; [0015+]) a first step of forming a mask layer which is composed of material whose etching rate is smaller than a semi-insulating substrate on a surface of another side of the semi-insulating substrate where an electrode is formed on a surface of one side; a second step of forming a resist layer on the mask layer; a third step of illuminating the resist layer through a mask pattern which provides a region along which light passes, Onodera does not expressly teach a power supply layer forming step of providing a power supply layer on the back surface of the substrate, wherein the power supply layer has a gap corresponding to the opening in the tapered metal mask; and an electroless plating to form an electroless plating film on the power supply layer as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film above the outer edge of the predetermined part is grown to have the forward taper, and a thickness of the region outside the predetermined part is determined by adjusting a width of the gap (claim 1); or wherein the metal mask forming step includes an electroless plating to form an electroless plating film as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film above the outer edge of the predetermined part is grown to have the forward taper, and 
Prior Art Matsumoto teaches a method of forming a metallic pattern ([Abstract]), wherein (Fig. 1+; [0007+]) forming a metallic film in the pattern form by subjecting the substrate having the polymer layer to electroless plating using an electroless plating solution, wherein the substrate is treated using a solution comprising of a plating catalyst poison before or during the (c) forming of the metallic film ([Abstract]), where plating catalyst poison may be an inorganic anion selected from the group consisting of an iodine anion, a bromine anion, and a sulfide anion. The plating catalyst poison may Matsumoto does not expressly teach a power supply layer forming step of providing a power supply layer on the back surface of the substrate, wherein the power supply layer has a gap corresponding to the opening in the tapered metal mask; and an electroless plating to form an electroless plating film on the power supply layer as the tapered metal mask , and a thickness of the region outside the predetermined part is determined by adjusting a width of the gap (claim 1); or wherein the metal mask forming step includes an electroless plating to form an electroless plating film as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film above the outer edge of the predetermined part is grown to have the forward taper, and 
Prior Art Asami teaches a method of manufacturing a semiconductor device ([Abstract]), wherein (Figs. 10-13) as shown in FIG. 10A, a wafer 100 is prepared 2 film 107 is formed as an insulating film over the entire back surface of the substrate body 101t including the inner wall surface of the hole 105, and then the insulating film 107a covering the bottom of the hole 105 is removed. The wiring 106 is exposed in the hole 105. Next, as shown in FIG. 12G, a seed metal layer 108 is formed over the entire back surface of the substrate body 101t including the inner wall surface of the hole 105. But, Prior Art Asami does not expressly teach a power supply layer forming step of providing a power supply layer on the back surface of the substrate, wherein the power supply layer has a gap corresponding to the opening in the tapered metal mask; and an electroless plating to form an electroless plating film on the power supply layer as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film , and a thickness of the region outside the predetermined part is determined by adjusting a width of the gap (claim 1); or wherein the metal mask forming step includes an electroless plating to form an electroless plating film as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film above the outer edge of the predetermined part is grown to have the forward taper, and 
Prior Art Tsunami teaches a method of manufacturing a semiconductor device f ([0002]), wherein (Fig. 2A; [0065+]) substrate of the semiconductor device of the first embodiment has a flat surface, it is to be understood that the present invention is not limited to this type of substrate. In other embodiments, the substrate 10 may have a recess, projection, or through-hole in its surface. FIG. 5 is a cross-sectional view of a semiconductor device having a substrate 30 with a recess 30B formed therein. FIG. 6 is Tsunami does not expressly teach a power supply layer forming step of providing a power supply layer on the back surface of the substrate, wherein the power supply layer has a gap corresponding to the opening in the tapered metal mask; and an electroless plating to form an electroless plating film on the power supply layer as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film above the outer edge of the predetermined part is grown to have the forward taper, and a thickness of the region outside the predetermined part is determined by adjusting a width of the gap (claim 1); or wherein the metal mask forming step includes an electroless plating to form an electroless plating film as the tapered metal mask using an electroless plating solution containing a catalyst poison so that a first concentration of the catalyst poison above an outer edge of the predetermined part in the back surface of the substrate is higher than a second concentration of the catalyst poison above a region outside the predetermined part in the back surface of the substrate whereby a portion of the electroless plating film above the outer edge of the predetermined part is grown to have the forward taper, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898